Name: Commission Regulation (EEC) No 3580/82 of 23 December 1982 extending protective measures on beach slippers originating in and coming from the People' s Republic of China and imported into France
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 82No L 373/62 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3580/82 of 23 December 1982 extending protective measures on beach slippers originating in and coming from the People's Republic of China and imported into France pairs in 1981 and the estimated production of 7 500 000 pairs in 1982 ; whereas employment in the industrial branch in question, which is concentrated in the south-west of the country, has fallen from 2 500 persons in 1979 to 1 900 persons in 1981 and to 1 800 persons in 1982 ; whereas this negative evolution seems to persist ; Whereas consumption of the products in question in France has fallen from 11 860 000 pairs in 1980 to 10 158 000 pairs in 1981 ; whereas estimated consumption for 1982 amounts to 9 890 000 pairs ; Whereas it is clear from the above facts that the circumstances which led the Commission to introduce the abovementioned protective measures still persist ; whereas their non-extension would be likely to aggra ­ vate later the situation of the French industry ; Whereas contacts and discussions are taking place with the People's Republic of China in order to seek a mutually acceptable solution ; whereas this Regulation shall not prejudice in any way the results of these contacts ; Whereas it is appropriate to extend the abovemen ­ tioned protective measures, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/82 of 30 June 1982 on common rules for imports from the People's Republic of China ('), and in particular Article 11 thereof, Whereas the Commission, by Regulation (EEC) No 625/82 of 17 March 1982 (2), introduced protective measures in respect of imports into France of beach slippers falling within heading No ex 64.04 of the Common Customs Tariff (NIMEXE code ex 64.04-90), originating in and coming from the People's Republic of China ; Whereas, by virtue of this Regulation, imports into France of beach slippers originating in and coming from China were limited to an annual quota of 1 650 000 pairs in 1982 ; Whereas, on 6 December 1982, the French Govern ­ ment submitted a request to the Commission for authorization to extend these measures for 1983 ; Whereas the Advisory Committee established under the said Regulation (EEC) No 1766/82 was consulted on 6 December 1982 ; Whereas the information received from France indi ­ cates that in spite of the limit established by the abovementioned protective measures, the imports into France of beach slippers originating in China amounted to 2 900 000 pairs in the first nine months of 1982 ; Whereas the average price cif of Chinese beach slip ­ pers is about FF 5-50 , while the average ex-factory price of the French producers has increased from FF 9-80 in March 1982 to FF 10-65 at present ; Whereas the situation of the French producers remains serious particularly as regards their fall in production from 10 400 000 pairs in 1979 to 8 500 000 HAS ADOPTED THIS REGULATION : Article 1 Imports of beach slippers originating in and coming from the People's Republic of China, falling within heading No ex 64.04 of the Common Customs Tariff (NIMEXE code ex 64.04-90) and put into free circula ­ tion in France, remain in 1983 subject to the produc ­ tion of an import authorization to be granted by the French authorities . Such authorization shall be granted up to a total of 1 750 000 pairs . Article 2 This Regulation shall enter into force on 1 January 1983 . (') OJ No L 195, 5 . 7 . 1982, p . 1 . ( 2) OJ No L 75, 19 . 3 . 1982, p . 17 . It shall apply until 31 December 1983 . 31 . 12. 82 Official Journal of the European Communities No L 373/63 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1982. For the Commission Ã tienne DAVIGNON Vice-President